Case 3:19-cv-02561-WHO Document 110-3 Filed 10/02/20 Page 1 of 10




            EXHIBIT 8
10/2/2020           Case 3:19-cv-02561-WHO Document
                                                StarKist110-3     Filed 10/02/20 Page 2 of 10
                                                         tuna - Walmart.com

                          Pickup & delivery                                                  Walmart.com

                                                                                                                               0
                                               StarKist tuna


         Walmart+ is here to help make every day easier.

                             Learn more


  1 - 38 of 38 results


  Refine by    |    Price           Top Brands       Store Availability    Sort by   |   Best Match                    


  Applied Filters        Clear All            Best Seller

  Canned Tuna ✕       Tuna ✕
  Snack Mixes ✕
  Walmart.com ✕



  Departments                  

  Food

     Meal Solutions,
     Grains & Pasta
                                            (8 Cans) StarKist Chunk Light Tuna in       (8 Pouches) StarKist Chunk Light Tuna in
                                            Water, 5 oz                                 Water, 2.6 oz
     Tuna & Seafood
                                             563                                    190
     Canned Tuna
                                            $6.84                                       $8.78 - $15.84
  See all Food                             NextDay eligible                            NextDay eligible
                                            Free pickup today                           Free pickup today


  Delivery & Pickup            

      Show all
                                                                                                                                   Feedback



      NextDay delivery

      2-day delivery

      Deliver to home

      Free pickup today


  Brand                        

      StarKist
                                            StarKist Albacore White Tuna Pouch in       StarKist Chunk Light Tuna in Water, 12 oz
https://www.walmart.com/search/?cat_id=0&facet=karf_grocery_type%3ACanned+Tuna%7C%7Ckarf_grocery_type%3ATuna%7C%7Cretailer%3AWa…      1/9
10/2/2020               Case 3:19-cv-02561-WHO Document
                                                    StarKist110-3     Filed 10/02/20 Page g3 of 10
                                                             tuna - Walmart.com
                                                                                                                           ,
                                          Water, 6.4 oz Pouch                         Can
  Retailer                                65                                      74
       Walmart.com
                                          $3.12 - $6.24                               $1.82
  See More Retailers                      NextDay eligible                            Pickup Only
                                    
                                          Free pickup today                           Free pickup today

  Price                             

      $ Min         -       $ Max

       $0 - $10

       $10 - $15

       $15 - $20

       $20 - $25

       $25 - $50

       $50 - $75
                                                                                      (4 Pouches) StarKist Tuna Creations
       $75+                                                                          Variety Pack, 2.6 oz (Multiple Flavors)
                                          StarKist Tuna Creations, Herb and
                                          Garlic, 2.6 oz Pouch                          94

  Special Diet Needs                      67                                    $4.44 - $13.32
        100 Calorie                       $1.24 (38.1 ¢/oz)                           NextDay eligible
  
        Gluten Free                       Pickup Only
  
                                          Free pickup today
       Kosher

       Low Calorie

       Low Fat

       Low Sodium

  See More Special Diet Needs
                         

  Customer Rating                   
                                                                                                                                   Feedback


                         & Up

                         & Up
                                          (3 Pack) StarKist Chunk Light Tuna in       (2 Pack) StarKist Tuna Chunk Light in
                         & Up       Sunflower Oil, 6.4 oz Pouch                 Vegetable Oil, 12 Ounce Can

                                           36                                      50
  Container                         
                                          $7.29                                       $5.24
       Can                               NextDay eligible                            NextDay eligible

       Pouch

  S    M       C        i
https://www.walmart.com/search/?cat_id=0&facet=karf_grocery_type%3ACanned+Tuna%7C%7Ckarf_grocery_type%3ATuna%7C%7Cretailer%3AWa…      2/9
10/2/2020             Case 3:19-cv-02561-WHO Document
                                                  StarKist110-3     Filed 10/02/20 Page 4 of 10
                                                           tuna - Walmart.com
  See More Containers        

  Type                       

        Tuna

  See More Types             

  Popular Sizes              

        12 fl oz

         5 fl oz                          StarKist Selects Solid Yellowfin Tuna   StarKist Chunk Light Tuna in Water, 66.5
                                         with Lemon Dill and Extra Virgin Olive… oz. Can
        20 fl oz
                                           86                                      87
        20.8 fl oz
                                          $1.73                                       $11.97 (18.0 ¢/oz)
  See More Popular Sizes                 Pickup Only                                 NextDay eligible
                                          Free pickup today                           Free pickup today

  Flavor                     

        Unflavored

        Variety


  bundle_type                

        Virtual Pack


  Nutritional Content        

        100 Calorie
                                          (6 pack) StarKist Tuna Creations,           StarKist Lunch To-Go, Chunk Light Tuna
        Gluten-Free                      Hickory Smoked, 2.6 oz Pouch                in Water, 4.1 oz Box

        High Protein                      64                                      50

        Kosher                           $11.88 - $22.08                             $1.64
                                          NextDay eligible                            Pickup Only
        Low Calorie
                                                                                      Free pickup today
                                                                                                                                   Feedback



        Low Sodium

  See More Nutritional       
  Contents




https://www.walmart.com/search/?cat_id=0&facet=karf_grocery_type%3ACanned+Tuna%7C%7Ckarf_grocery_type%3ATuna%7C%7Cretailer%3AWa…      3/9
10/2/2020         Case 3:19-cv-02561-WHO Document
                                              StarKist110-3     Filed 10/02/20 Page 5 of 10
                                                       tuna - Walmart.com




                                          StarKist Tuna Creations, Sweet & Spicy,     StarKist Tuna Creations Bold, Thai Chili
                                          2.6 oz Pouch                                Style, 2.6 oz Pouch

                                           58                                      36

                                          $1.24                                       $1.24
                                          Pickup Only                                 Pickup Only
                                          Free pickup today                           Free pickup today




                                          (4 Cans) StarKist Chunk Light Tuna in       StarKist Selects Solid Yellowfin Tuna
                                          Water, 5 oz                                 Fillet in Extra Virgin Olive Oil, 4.5 oz…

                                           21                                      26

                                          $2.98                                       $1.73 (36.4 ¢/oz)
                                          Pickup Only                                 Pickup Only
                                          Free pickup today                           Free pickup today




                                                                                                                                   Feedback




                                          StarKist Selects Solid Yellowfin Tuna       StarKist Tuna Creations, Ranch, 2.6 oz
                                          with Roasted Garlic and Extra Virgin…       Pouch

                                           20                                      169

                                          $1.73                                       $1.24
                                          Pickup Only                                 Pickup Only
                                          Free pickup today                           Free pickup today
https://www.walmart.com/search/?cat_id=0&facet=karf_grocery_type%3ACanned+Tuna%7C%7Ckarf_grocery_type%3ATuna%7C%7Cretailer%3AWa…      4/9
10/2/2020         Case 3:19-cv-02561-WHO Document
                                              StarKist110-3     Filed 10/02/20 Page 6 of 10
                                                       tuna - Walmart.com




                                          StarKist Solid White Albacore Tuna in       StarKist Charlie's Snack Kit, Chunk
                                          Vegetable Oil, 12 Ounce Can                 White Tuna in Water, 4.48 oz

                                           21                                      2

                                          $3.42                                       $1.58
                                          Pickup Only                                 Pickup Only
                                          Free pickup today                           Free pickup today




                                          StarKist Chunk Light Tuna in Water, 3       StarKist Solid White Albacore Tuna in
                                          Ounce Cans (Pack of 3)                      Vegetable Oil, 5 oz Can

                                           7                                       11

                                          $3.37                                       $1.58
                                                                                                                                   Feedback


                                          Pickup Only                                 Pickup Only
                                          Free pickup today                           Free pickup today




https://www.walmart.com/search/?cat_id=0&facet=karf_grocery_type%3ACanned+Tuna%7C%7Ckarf_grocery_type%3ATuna%7C%7Cretailer%3AWa…      5/9
10/2/2020         Case 3:19-cv-02561-WHO Document
                                              StarKist110-3     Filed 10/02/20 Page 7 of 10
                                                       tuna - Walmart.com




                                          StarKist Chunk White Albacore Tuna in       StarKist Reduced Sodium Chunk Light
                                          Water, 12 Ounce Can                         Tuna in Water, 2.6 oz Pouch

                                           10                                      24

                                          $3.20                                       $1.24
                                          Pickup Only                                 Pickup Only
                                          Free pickup today                           Free pickup today




                                          StarKist Selects Solid White Albacore       StarKist Chunk Light Tuna in Vegetable
                                          Tuna in Water, 4.5 Ounce Can                Oil, 5 Ounce Can

                                           10                                      13

                                          $1.82                                       $0.76
                                          Pickup Only                                 Pickup Only
                                          Free pickup today                           Free pickup today




                                                                                                                                   Feedback




                                          StarKist Charlie's Snack Kit, Chunk Light StarKist Chunk Light Tuna in Water, 11
                                          Tuna in Water, 4.48 Ounce                 Ounce Pouch

                                           3                                       2

                                          $1.58                                       In-store purchase only
                                          Pickup Only
https://www.walmart.com/search/?cat_id=0&facet=karf_grocery_type%3ACanned+Tuna%7C%7Ckarf_grocery_type%3ATuna%7C%7Cretailer%3AWa…      6/9
10/2/2020         Case 3:19-cv-02561-WHO Document
                                              StarKist110-3     Filed 10/02/20 Page 8 of 10
                                                       tuna - Walmart.com
                                          Pickup Only
                                          Free pickup today




                                          STARKIST Gourmet Selects Snack Kit          StarKist Selects Chunk Light Tuna in
                                          Thai Style Tuna, 3.28 oz, 12 Count          Water, 4.5 Ounce Can

                                                                                   1

                                          In-store purchase only                      $1.33 - $4.92
                                                                                      Out of stock
                                                                                      2-day delivery




                                          StarKist Selects Low Sodium Chunk           StarKist Solid White Albacore Tuna in
                                          Light Tuna in Water, 4.5 Ounce Can          Water, 3 Ounce Cans (Pack of 3)

                                           1                                       6
                                                                                                                                   Feedback



                                          $3.93                                       $3.72 - $7.44
                                          Out of stock                                Out of stock




https://www.walmart.com/search/?cat_id=0&facet=karf_grocery_type%3ACanned+Tuna%7C%7Ckarf_grocery_type%3ATuna%7C%7Cretailer%3AWa…      7/9
10/2/2020         Case 3:19-cv-02561-WHO Document
                                              StarKist110-3     Filed 10/02/20 Page 9 of 10
                                                       tuna - Walmart.com




                                          StarKist Chunk Light Tuna in Water, 6.4     StarKist Ready-to-Eat Tuna Salad Kit,
                                          oz Pouch                                    Sweet and Spicy, 3.28 Ounce Box

                                           12                                      7

                                          In-store purchase only                      $1.16
                                                                                      Out of stock




                                          StarKist Ready-to-Eat Tuna Salad with       StarKist Selects Solid Light Yellowfin
                                          Albacore, 3 oz Pouch                        Tuna in Water, 4.5 Ounce Can

                                           8                                       5

                                          $1.64                                       $1.28
                                          Out of stock                                Out of stock




                                   Related Searches

                                   starkist tuna creation                         starkist tuna in water

                                   starkist tuna in oil                           spam

                                   starkist tuna pouch                            starkist chicken creation
                                                                                                                                   Feedback




                                   tuna                                           bumble bee tuna




                                                                                  1




https://www.walmart.com/search/?cat_id=0&facet=karf_grocery_type%3ACanned+Tuna%7C%7Ckarf_grocery_type%3ATuna%7C%7Cretailer%3AWa…      8/9
10/2/2020        Case 3:19-cv-02561-WHO Document   110-3
                                             StarKist         Filed 10/02/20 Page 10 of 10
                                                      tuna - Walmart.com




      Enter email for weekly newsletter.                                                                                 Sign up



                                                                                                                        Mobile apps



                                                          Walmart Services

                                                     Grocery Pickup & Delivery

                                                           Get to Know Us

                                                           Store Directory

                                                         Privacy & Security

                                                         CA Privacy Rights

                                               Do Not Sell My Personal Information

                                                 Request My Personal Information

                                                         Customer Service

                                                            Terms of Use



                                                          Shop Our Brands




                                                 © 2020 Walmart. All Rights Reserved.
                                                                                                                                   Feedback


                   To ensure we are able to help you as best we can, please include your reference number: XITPH4MATL




https://www.walmart.com/search/?cat_id=0&facet=karf_grocery_type%3ACanned+Tuna%7C%7Ckarf_grocery_type%3ATuna%7C%7Cretailer%3AWa…      9/9
